ORDER Hess, J. This claim is before the Court by reason of the death of William Edward Bonnar, Sr., a battalion chief with the Or-land Fire Protection District. Battalion Chief Bonnar s wife seeks compensation pursuant to the terms and provisions of the Law Enforcement Officers, Firemen, etc. Compensation Act. 820 ILCS 315/1 et seq. This Court has carefully reviewed the claim for death benefits, together with the evidence presented in the certificate of death, Battalion Chief Bonnar s supervising officer and documentation submitted therewith, Battalion Chief Bonnar s designation of beneficiary form and the report of the Attorney General. Said evidence reveals the foregoing: Battalion Chief Bonnar died on February 25, 1998, while in the line of duty with the Orland Fire Protection District. The evidence shows that Battalion Chief Bonnar died after completing a self-contained breathing apparatus competency course (SCBA) and returning equipment to a departmental vehicle. The SCBA course subjected Officer Bonnar to physical activities including crawling, climbing and reaching while dressed in full structural firefighting gear with self-contained breathing. The course is used as a simulation of actual fires and emergencies. Battalion Chief Bonnar was subjected to extreme heat during intense physical activity. Battalion Chief Bonnar was found unconscious and not breathing in a departmental vehicle less than 30 minutes after completion of the course. The evidence shows that Battalion Chief Bonnar suffered a massive heart attack. Battalion Chief Bonnar was pronounced dead at Ingalls Memorial Hospital on February 25, 1998. The Cook County Medical Examiner indicates that the cause of death was coronary atherosclerosis. The Law Enforcement Officers, Firemen, etc. Compensation Act (820 ILCS 315/1 et seq.) requires Claimant to show by a preponderance of the evidence that: (1) officers death was not caused by willful misconduct or intoxication; and (2) the officer was killed in the line of duty. The Act provides, in relevant part, that “‘killed in the line of duty’ means losing ones life as a result of injury received in the active performance of duties as a law enforcement officer, * * * if the death arose within one year from the date the injury was received and if that injury arose from violence or other accidental cause.” Furthermore, the Claimant must file a certificate of death with her claim, which establishes that the accident was the cause of the death. Battalion Chief Bonnar is survived by his wife, Patsy Ann Bonnar, the Claimant herein, and three children, Colleen Bonnar, William Bonnar, Jr., and Kathleen DeLair. The Claimant submitted two designation of beneficiary forms, one signed by Battalion Chief Bonnar, dated March 4, 1988, the other unsigned and undated. The former states that if Claimant survives him, then she is the sole beneficiary of any payments under the Law Enforcement Officers, Firemen, etc. Compensation Act (820 ILCS 315/1 et seq.). The unsigned, undated form lists Claimant as sole beneficiary. In this case Claimant has fully complied with all of the requirements established by the pertinent Act. The facts clearly show that Battalion Chief Bonnar s death resulted from a fatal heart attack he suffered after completing training exercises. Furthermore, Battalion Chief Bonnar was acting in the line of duty. He was completing training which was required by the Orland Fire Protection District. Finally, there is no indication in the record that Battalion Chief Bonnar s death was caused by willful misconduct or intoxication. It is therefore ordered that the claim of Patsy Ann Bonnar, be and the same is hereby allowed, and Claimant is hereby awarded the sum of $100,000 (one-hundred thousand dollars and no cents), pursuant to the Law Enforcement Officers, Firemen, etc. Compensation Act.